In an action described in the complaint as one to recover damages for breach of a written contract to deliver personal property of the value of $2,000, it appears that recovery is actually sought on the theory that there was a breach of warranty of condition and operability of some of the items of personal property. Plaintiffs appeal from a judgment of the County Court, Putnam County, entered on the verdict of a jury in favor of defendant. The appeal is on the ground that the Trial Judge refused appellants’ request to direct the stenographer to report the opening and closing statements of counsel, contrary to section 295 of the Judiciary Law, and on the ground that there was error in refusing to admit evidence that the $20,000 consideration expressed in the contract was divisible into $18,000 for real property and $2,000 for personal property. Judgment unanimously affirmed, with costs. No opinion. Present- — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.